Citation Nr: 9935518	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a previously assigned 50 
percent rating for the veteran's PTSD.  In November 1998, the 
Board confirmed that decision.

The veteran subsequently filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1999, the Secretary of Veterans Affairs (Secretary) and the 
veteran's attorney filed a joint motion for remand.  The 
Court granted that motion in an order issued later that 
month.  The case has now been returned to the Board for 
readjudication in accordance with the joint motion. 


REMAND

The veteran contends that his PTSD is more severely disabling 
than reflected by the current evaluation.  He complains of an 
inability to work, nightmares, sleeplessness, suicidal 
ideation, and flashbacks of events that occurred while he 
served in the Republic of Vietnam.  He therefore argues that 
he is entitled to an increased evaluation.

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to an increased rating for 
PTSD.  In this regard, the Board notes that correspondence 
dated in October 1999 from the veteran's attorney reveals 
that the veteran has recently undergone an evaluation with a 
private psychologist.  The veteran's attorney indicated that 
the veteran did not wish to waive RO consideration of this 
new evidence.  Therefore, the case must be remanded to obtain 
this evidence and to allow the RO an opportunity to consider 
it.

The Board also notes that in the joint motion for remand the 
parties noted that the record discloses that the veteran lost 
his job as a truck driver due to problems associated with 
PTSD.  Specifically, the veteran was not able to pass a 
biannual physical at his place of employment because his 
treating physician at the VA found the veteran to have 
continuing problems with depression, concentration, and 
irritability.  In light of these problems, the doctor wrote 
in February 1997 that, even with extensive medication, the 
veteran's "symptoms of poor concentration, irritability, and 
depression make it hard for him to complete anything other 
than very simple tasks."  These statements raise a question 
as to the employability of the veteran.  Therefore, 
consideration should be given to whether an increased rating 
may be granted on a schedular basis (under either the old or 
the new psychiatric rating criteria), on an extra-schedular 
basis, or based on individual unemployability due to a 
service-connected disability.  The Board finds that a social 
and industrial survey and another psychiatric examination 
would be helpful in adjudicating these issues.

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1997, including the private psychologist 
who recently examined the veteran.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service-connected PTSD and nonservice-
connected disorders should be noted. 

3.  The veteran should be afforded a VA 
psychiatric examination to assess the 
veteran's current level of disability due 
to the service-connected PTSD.  The 
claims folder should be made available to 
the examiner for review at this 
examination.  All necessary tests and 
studies should be conducted.  Based upon 
the review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
Score.  The examiner should comment on 
the overall severity of the veteran's 
disability and offer an opinion regarding 
how the veteran's PTSD would affect him 
under the circumstances of ordinary 
employment.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on the additional evidence received.  
Consideration should be given to whether 
an increased rating may be granted on a 
schedular basis (under either the old or 
the new psychiatric rating criteria), on 
an extra-schedular basis, or based on 
individual unemployability due to a 
service-connected disability.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence or argument he 
wishes to have considered in connection with his appeal; 
however, no action is required until he is further notified.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


